Citation Nr: 0125665	
Decision Date: 10/31/01    Archive Date: 11/05/01

DOCKET NO.  89-22 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs pension benefits in the amount 
of $33,723.06.  

(The issue of entitlement to special monthly pension based on 
the need for regular aid and attendance or at the housebound 
rate is the subject of a separate decision.)  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from November 1943 to April 
1949 and from September 1953 to September 1954.  In May 1988, 
the RO retroactively adjusted the veteran's Department of 
Veterans Affairs (VA) pension benefits as of August 1, 1977 
based upon his receipt of Commonwealth of Puerto Rico 
disability pension benefits.  In May 1988, the veteran was 
informed in writing of the overpayment of VA pension benefits 
in the amount of $33,723.06 and his appellate and waiver 
rights.  In July 1988, the veteran requested a waiver of 
recovery of the overpayment in the calculated amount.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1988 decision of the 
Committee on Waivers and Compromises (Committee) of the San 
Juan, the Commonwealth of Puerto Rico, Regional Office (RO) 
which denied waiver of recovery of an overpayment of VA 
pension benefits in the amount of $33,729.06 upon its finding 
of material fault.  In November 1989, the Board remanded the 
veteran's claim to the RO for additional action.  In December 
1992, the Board remanded the veteran's claim to the RO for 
additional action.  

In October 1994, the Committee reconsidered the veteran's 
waiver request in light of a recent amendment to the laws 
governing waiver of recovery of overpayments of VA pension 
benefits which removed the bar to waivers where material 
fault was found.  The Committee denied waiver of recovery of 
an overpayment of VA pension benefits in the amount of 
$33,723.06 upon its finding of misrepresentation of a 
material fact.  In May 1995, the Board remanded the veteran's 
claim to the RO for additional action.  In August 1998, the 
Board again remanded the veteran's claim to the RO for 
additional action.  The veteran has been represented 
throughout this appeal by the American Legion.  
A review of the record conveys that the veteran has not 
contested the amount of the overpayment.  Therefore, the 
issue of the creation of the debt will not be addressed 
below.  


FINDINGS OF FACT

1.  The veteran was overpaid VA pension benefits in the 
amount of $33,723.06 due to his failure to inform the VA of 
his receipt of Commonwealth of Puerto Rico disability pension 
benefits.  

2.  The veteran's failure to report his Commonwealth of 
Puerto Rico disability pension benefits constitutes 
misrepresentation of a material fact.  


CONCLUSION OF LAW

The veteran's misrepresentation of a material fact precludes 
waiver of recovery of the overpayment of VA pension benefits 
in the amount of $33,723.06.  38 U.S.C.A. § 5302 (West 1991 & 
Supp. 2001); 38 C.F.R.§§ 1.963(a), 1.965(b)(1) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In reviewing the issue of waiver of recovery of the 
overpayment of VA pension benefits in the amount of 
$33,723.06, the Board observes that the VA has secured or 
attempted to secure all relevant records to the extent 
possible.  There remains no issue as to the substantial 
completeness of the veteran's claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA); enacted at 38 U.S.C.A. §§ 5103, 5103A, 5107 
(West Supp. 2001).  The veteran has been advised by the 
statement of the case and the supplemental statements of the 
case of the evidence that would be necessary for him to 
substantiate his claim.  The veteran has been afforded a 
hearing before a VA hearing officer.  The hearing transcript 
is of record.  The veteran has been afforded multiple due and 
payable audits.  The audit reports are of record.  Any duty 
imposed by VCAA, including the duty to assist and to provide 
notification, has been met.  

Recovery of an overpayment of VA pension benefits may be 
waived if recovery of the indebtedness from the payee who 
received the benefit would be against equity and good 
conscience.  38 U.S.C.A. § 5302 (West 1991 & Supp. 2001); 38 
C.F.R. § 1.963(a) (2001).  The equity and good conscience 
standard means arriving at a fair decision between the 
obligor and the Government.  In making this decision, 
consideration is to be given to factors such as: the fault of 
the debtor; a balancing of the fault of the debtor against 
any fault of the VA; whether collection would deprive the 
debtor of basic necessities; whether recovery would nullify 
the objective for which the benefits were intended; whether a 
failure to make restitution would result in unfair gain to 
the debtor; and whether reliance on the benefits would result 
in relinquishment of a valuable right or incurrence of a 
legal obligation.  38 C.F.R. § 1.965(a) (2001).  

The provisions of 38 U.S.C.A. § 5302(c) (West 1991 & Supp. 
2001) provide that:

The recovery of any payment or collection 
of any indebtedness (or any interest 
thereon) may not be waived under this 
section if, in the Secretary's opinion, 
there exists in connection with the claim 
for such waiver an indication of fraud, 
misrepresentation, or bad faith on the 
part of the person or persons having an 
interest in obtaining a waiver of such 
recovery or the collection of such 
indebtedness (or any interest thereon).  

Any indication of misrepresentation of a material fact will 
preclude waiver of recovery of an overpayment.  38 C.F.R. 
§ 1.965(b)(1) (2001).  

In March 1974, the RO granted the veteran's claim for a 
permanent and total disability rating for pension purposes.  
The veteran was subsequently awarded VA pension benefits.  In 
a November 1974 Veteran's Pension Questionnaire (VA Form 21-
6875), the veteran reported that he had no family income.  In 
a November 1975 Veteran's Pension Questionnaire (VA Form 21-
6875), the veteran reported that he had no family income.  In 
February 1976, the veteran advanced that he did not have any 
income except for VA pension benefits.  In Veteran's Pension 
Questionnaires (VA Form 21-6875) dated in November 1978 and 
March 1979, the veteran again reported that he had no family 
income.  

In September 1979, the veteran elected to receive VA improved 
pension benefits.  In December 1979, the RO implemented the 
veteran's election.  The RO informed the veteran of his 
obligation to immediately report any incomes changes to the 
VA.  

In his February 1986 Improved Pension Eligibility 
Verification Report (Veteran with Children), (VA Form 21-
8917), the veteran reported that he had no family income.  In 
an August 1986 written statement, the Commonwealth of Puerto 
Rico Retirement Administration of Government and Law 
Employees informed the VA that the veteran had been in 
receipt of monthly disability pension benefits since July 21, 
1969.  

In his September 1988 notice of disagreement, the veteran 
averred that he had never denied receiving his retirement 
pension and had not been informed of his responsibility to 
report his income to the VA.  In his April 1989 Appeal to the 
Board (VA Form 1-9), the veteran advanced that his waiver 
request should be granted as there was no material fault on 
his part in the creation of the overpayment and on the basis 
of economic hardship; total disability; humanitarian reasons; 
and the principles of equity and good conscience.  In an 
August 1989 Appeal to the Board (VA Form 1-9), the veteran 
stated that he had not been aware that it was mandatory for 
him to report income received from all sources.  

In an undated written statement received in February 1990, 
the veteran acknowledged that he had received disability 
pension benefits after an industrial accident.  He stated 
that he was not responsible for the overpayment to him as the 
VA had been informed of his disability pension benefits when 
he initially applied for VA pension benefits.  He clarified 
that he never denied receiving his monthly pension benefits.  

At a May 1990 hearing before a VA hearing officer, the local 
accredited representative acknowledged that the veteran had 
received Commonwealth of Puerto Rico disability pension 
benefits since July 1969.  The veteran testified that: he did 
not personally complete the financial forms sent to him by 
the RO; he had students fill them out for him; and he had 
informed a VA physician when he initially sought VA pension 
benefits that he was in receipt of a small pension.  He 
stated that: the VA did not ask if he was in receipt of 
non-VA pension benefits; he did not attempt to deceive the VA 
as to his receipt of Commonwealth of Puerto Rico disability 
benefits; and the VA was at fault for not properly requesting 
his financial information.  

In a November 1994 Appeal to the Board (VA Form 9), the 
veteran asserted that he had written to the VA on three 
occasions requesting to know why he was being sent a 
"whole" pension when he was in receipt of a small state 
pension.  He stated that he never received a reply to his 
inquires.  

The Board finds that the veteran's repeated assertions that 
he had no income while continuously in receipt of 
Commonwealth of Puerto Rico disability pension benefits 
constitutes misrepresentation of a material fact.  They are 
affirmative actions indicative of unfair or deceptive dealing 
seeking gain at the VA's expense.  The veteran's statements 
and testimony to the effect that he either did not know that 
he was obligated to report all of his income to the VA or 
actually did informed the VA of his receipt of Commonwealth 
of Puerto Rico disability pension benefits are inconsistent 
and in direct conflict with his multiple signed statements 
advancing that he had no income.  In addressing the veteran's 
testimony that he had some other individuals complete his VA 
pension eligibility documents, the Board notes that, even 
when accepted as true, such an assertion does not relieve the 
veteran of the responsibility to timely report his receipt of 
income to the VA.  In the instant appeal, the Board is 
presented with more than negligence in the veteran's failure 
to report his Commonwealth of Puerto Rico disability pension 
benefits to the VA.  As the veteran's affirmative statements 
were clearly intended to retain his eligibility for payment 
of VA pension benefits, the Board concludes that they 
constitute misrepresentation of a material fact precluding 
waiver of recovery of the overpayment.  38 U.S.C.A. § 5302(c) 
(West 1991 & Supp. 2000); 38 C.F.R. § 1.965(b)(2) (2001).  
Accordingly, a waiver of recovery of an overpayment of VA 
pension benefits in the amount of $33,723.06 is denied.  


ORDER

Waiver of recovery of the overpayment of VA pension benefits 
in the amount of $33,723.06 is denied.  



		
	C.W. Symanski
	Member, Board of Veterans' Appeals



 

